                                            Case 3:19-cv-05697-SI Document 74 Filed 05/21/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    VARIAN MEDICAL SYSTEMS, INC.,                     Case No. 19-cv-05697-SI
                                   9                    Plaintiff,
                                                                                          ORDER RE: DISCOVERY
                                  10            v.
                                                                                          Re: Dkt. No. 73
                                  11    VIEWRAY, INC., et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          The parties have filed a joint letter regarding a dispute over defendant ViewRay’s

                                  15   responses to plaintiff’s Interrogatories 11 and 12. Interrogatory No. 11 requests that ViewRay

                                  16   “[d]escribe in detail (including dates and names of individuals involved) any and all steps that

                                  17   ViewRay has taken to avoid infringing the Asserted Patents after learning of their existence in

                                  18   2016.” Dkt. No. 73-1. Interrogatory No. 12 requests that ViewRay “[d]escribe in detail all

                                  19   analysis, review, attempted design-around or investigation of Varian’s Halcyon MLC or the

                                  20   Asserted Patents, including the identification of individuals involved, actions taken, and

                                  21   production range of documents pertaining thereto.”        Id.   ViewRay has responded to both

                                  22   interrogatories by stating,

                                  23          [T]o the extent that Defendants intend to rely on advice of counsel for any purpose,
                                              including with respect to the subject matter of this interrogatory, Defendants shall
                                  24          furnish the same in accordance with Patent L.R. 3-7. Further, to the extent that
                                              documents or information are withheld on the grounds of privilege, the same will
                                  25          be identified on Defendants’ privilege log to be produced in accordance with the
                                              parties’ stipulated deadline for the exchange of privilege logs in this action.
                                  26
                                       Dkt. No. 73-2.
                                  27
                                              Plaintiff contends that the interrogatories seek non-privileged factual information relevant
                                  28
                                            Case 3:19-cv-05697-SI Document 74 Filed 05/21/20 Page 2 of 3




                                   1   to Varian’s claims of indirect and willful infringement and to damages. ViewRay argues that

                                   2   Varian’s demands are improper under the framework of the Patent Local Rules, and that under

                                   3   Patent Local Rule 3-7, there is a specific time for ViewRay to provide the information Varian

                                   4   seeks and that it is not required to disclose this information any sooner. ViewRay states that the

                                   5   parties have negotiated an August 5, 2020 deadline to exchange privilege logs and discovery

                                   6   encompassed by Patent Local Rule 3-7.

                                   7          Patent Local Rule 3-7 provides,

                                   8          Not later than thirty (3) days after filing of the Claim Construction Order, each
                                              party relying upon advice of counsel as part of a patent-related claim or defense for
                                   9          any reason must:
                                  10          a. Produce or make available for inspection and copying the opinion(s) and any
                                              other documentation relating to the opinion(s) as to which that party agrees the
                                  11          attorney-client or work product protection has been waived; and
                                  12          b. Provide a written summary of any oral advice and produce or make available for
Northern District of California
 United States District Court




                                              inspection and copying that summary and documents related thereto for which the
                                  13          attorney-client and work product protection have been waived; and
                                  14          c. Serve a privilege log identifying any other documents, except those authored by
                                              counsel acting solely as trial counsel, relating to the subject matter of the opinion(s)
                                  15          which the party is withholding on the grounds of attorney-client privilege or work
                                              product protection.
                                  16
                                              A party who does not comply with the requirements of Patent L.R. 3.7 will not be
                                  17          permitted to rely on advice of counsel for any purpose, absent a stipulation of all
                                              parties or by order of the court, which will be entered only upon showing of good
                                  18          cause.
                                  19   Patent L.R. 3-7.

                                  20          The Court concludes that plaintiff is allowed to discover “non-privileged foundational

                                  21   facts” that “do not require the disclosure of any legal advice sought or provided.” Gen-Probe Inc.

                                  22   v. Becton, Dickinson & Co., Civil No. 09cv2319 BEN (NLS), 2010 WL 2011526, at *2-3 (S.D.

                                  23   Cal. May 19, 2010) (addressing interrogatory seeking facts regarding how patent infringement

                                  24   defendant became aware of asserted patents and similar Patent Local Rule regarding advice of

                                  25   counsel). Thus, defendants shall respond to the interrogatories by providing the bare facts as to

                                  26   who, what, when and how. See id. at *3. However, to the extent that the interrogatories call for

                                  27   information covered by Patent Local Rule 3-7 and advice of counsel – such as information about

                                  28   the disclosure of any legal advice sought or provided – that discovery is governed by Local Rule
                                                                                         2
                                            Case 3:19-cv-05697-SI Document 74 Filed 05/21/20 Page 3 of 3




                                   1   3-7 and defendants shall provide that information pursuant to the parties’ agreement on August 5,

                                   2   2020. Defendants shall provide supplemental interrogatory responses within 14 days of the filing

                                   3   date of this order.

                                   4

                                   5           IT IS SO ORDERED.

                                   6

                                   7   Dated: May 21, 2020, 2020                   ______________________________________
                                                                                     SUSAN ILLSTON
                                   8                                                 United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
